DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A, claims 1-4 and 11-17 in the reply filed on December 3, 2020 is acknowledged.  The traversal is on the ground(s) that Applicant believes that the subject matter is sufficiently related that a thorough search for the subject matter of any one of species would encompass a search for the subject matter of the remaining species.  This is not found persuasive because the species of Species A and Species B are mutually exclusive and a complete search would place an undue burden on the examiner due to the divergent nature of the claimed subject matter and the amount of art in the relevant areas of invention.  Additionally, art that is applicable to elected Species A would not likely be applicable to non-elected species B.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-10, 18 and 19 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 3, 2020.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement

Drawings
	Fourteen (14) pages of drawings were filed on November 29, 2019 and have been accepted by the examiner.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takagi et al. (US 2017/0184854 A1).
Regarding claims 1-3, 11, and 12; Takagi et al. discloses light-guiding device (virtual image display apparatus 100; see Figures 1, 2, 10A, 10B) comprising: 
a pair of light-guiding portions (light guide members 10; each optical member 101a and 101b illustrated in Figure 1 includes a light guide member 10, thus the apparatus 100 includes a pair of light-guiding portions 10; see Figures 1, 2, 10A, 10B; see paragraphs 49 and 102); 
a pair of light-incident portions (light incident portion is formed at the location illustrated as C1 on light incident surface S14 in Figure 2, where light GL enters light-guiding portion 10) configured to cause image light (GL) to be incident on the pair of light-guiding portions (10) respectively (see Figure 2 and paragraphs 53-55); and 
a pair of light-emitting portions (light GL is emitted from light-emitting portions of light-guiding portions 10 to eyes EY; see Figure 2; see paragraph 53) configured to emit image light (GL), guided by the pair of light-guiding portions (10), to outside respectively (the eye is located outside the light-guiding device 100), 
wherein 
a pair of optical members (101a, 101b) including the pair of light-guiding portions (10) are coupled by a central member (light transmissive member 50, 150; see Figures 2, 10A and 10B), and 
separate overcoat layers (hard coat layers 27 applied to surfaces S11 and S13 of light guide members 10; see paragraphs 62 and 64) are provided at the optical member (101a) on one side and at the optical member (101b) on another side with respect to an approximate center of the central member (50, 150);
wherein67 a first overcoat layer (27 on light guide member 10 of optical member 101a) and a second overcoat layer (27 on light guide member 10 of optical member 101b) corresponding to the separate overcoat layers are spaced apart from each other at a center portion of the central member (50, 150);
wherein a positioning structure (CVa and CVb; see Figure 10B) is provided at the center portion of the central member (150), and the first overcoat layer (27 on 10 of 101a) and the second overcoat layer (27 on 10 of 101b) are formed in a manner to avoid a positioning location of the positioning structure (CVa and CVb);
wherein the pair of optical members (101a, 101b) include an outward step (12, S15; see Figures 2 or 12) provided in a concave shape at a tip end side away from the central member (50, 150); and
wherein70 the pair of optical members (101a, 101b) include the outward step at a front side and a back side (section 12 includes curved steps surfaces or portions on both sides; see Figure 2).
Regarding claim 13; Takagi et al. discloses light-guiding device (100; see Figures 1, 2, 10A, 10b) comprising: 
a first optical member (101a); 
a second optical member (101b); and 
a central member (50, 150) having light transmissivity (see paragraphs 59 and 102), 
wherein the first optical member (101a) includes 
a first light-guiding portion (10), 
a first light-incident portion (S14) configured to cause image light (GL) to be incident on the first light-guiding portion (10), and 
a first light-emitting portion (S11) configured to emit the image light (GL), guided by the first light-guiding portion (10), to outside (to eye EY), 
wherein the second optical member (101b) includes 
a second light-guiding portion (10), 
a second light-incident portion (C1) configured to cause image light (GL) to be incident on the second light-guiding portion (10), and 
a second light-emitting portion (S11) configured to emit the image 71 light (GL), guided by the second light-guiding portion (10), to outside (EY), 
wherein 
the first optical member (101a) and the second optical member (101b) are coupled by the central member (50, 150), and 
a first overcoat layer (27 on 10 of 101a) and a second overcoat layer (27 on 10 of 101b) are separately provided at the optical member (101a) on one side and at the optical member (101b) on another side with respect to an approximate center of the central member (50, 150).  
Regarding claim 14; Takagi et al. discloses a virtual image display apparatus (100; see paragraphs 48-49) comprising: 
a light-guiding device according to claim 1 (see the discussion with respect to claim 1 above); and 
an image forming body (image formation main body section 105a, 105b; see paragraph 49 and Figure 1) configured to form image light (GL) that is to be guided to the light-guiding device (10), and 
guiding image light (GL), reflected by a pair of half mirrors (half-silvered mirror layers 15 formed on surface S12 of light guide member 10; see paragraph 63 and Figure 2) formed between the pair of optical members (10) and the central member (50, 150), to an exit pupil (see Figure 2; the exit pupil emits light GL that is directed to eye EY).  
Regarding claims 15-17; Takagi et al. discloses a method for manufacturing a light-guiding device (100) including 
a pair of light-guiding portions (10 of 101a, 10 of 101b; see Figures 1, 2, 10a, 10b), 
a pair of light-incident portions (surface S14 of 10) configured to cause image light (GL) to be incident on the pair of light-guiding portions (10) respectively, and 
a pair of light-emitting portions (S11) configured to emit image light (GL), guided by the pair of light-guiding portions (10), to outside (EY) respectively, 
wherein separate overcoat layers (27) are formed at an optical member (101a) on one side and at an optical member (101b) on another side with respect to an approximate center of a central member (50, 150);
wherein a first overcoat layer (27 on 10 of 101a) and a second overcoat layer 17 on 10 of 101b) corresponding to the separate overcoat layers are spaced apart from each other at a center portion of the central member (50, 150); and
wherein a positioning structure (CVa and CVb; see Figure 10B) is formed at the center portion of the central member (150), and the first overcoat layer (27 on 10 of 101a) and the second overcoat layer (27 on 10 of 101b) are formed in a manner to avoid the positioning structure (CVa and CVb).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (US 2017/0184854 A1) in view of Komatsu et al. (US 2013/0222896 A1).
	Regarding claim 4; Takagi et al. discloses the light-guiding device according to claim 2 as discussed above, but does not disclose that a surface scattering layer or a surface absorption layer is formed, at a surface of the central member (50, 150), at a location where the first overcoat layer (27 on 10 of 101a) and the second overcoat layer (27 on 10 or 101b) are spaced apart from each other.  The central member (50, 150) forms an area where the first and second overcoat layers (27 on light guiding members 10) are spaced apart.  Komatsu et al. teaches that light blocking portions may be configured in an image display apparatus (100; see Figure 1) for the purpose of preventing external light from entering light guide member (prisms 10; see paragraph 74).  Since, the central portions (50, 150) are light transmissive as taught by Takagi et al. and coupled to the light guiding member (10), one of ordinary skill in the art would have found it obvious to additionally form a surface scattering or a surface absorption layer on a surface of the central member (50, 150) to prevent external light from being coupled from the light-transmissive central member (50, 150) into the light-guide member (10) to prevent interference with the image light guided therein.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Takagi et al. (US 2017/0184855 A1) discloses a virtual image display apparatus (see Figures 1, 2, 12A and 12B);
Takagi et al. (JP 2013-225042 A) discloses a virtual image display device (see Figures 1 and 5);
Spitzer et al. (US 2005/0174651 A1) disclose an image viewing system (see Figures 27, 28 and 31);
Song et al. (US 6,882,479 B2) discloses a wearable display system (see Figure 6); and
Shimizu et al. (US 2007/0188837 A1) discloses an image viewing system (see Figures 12A and 12B).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345.  The examiner can normally be reached on Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874